F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           MAY 9 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                   No. 99-1432
                                                  (D.C. No. 95-WY-2058-WD)
    ROSS CLINGER,                                          (D. Colo.)

                Defendant-Appellant.


                            ORDER AND JUDGMENT            *




Before KELLY , McKAY , and HENRY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         This appeal arises from the government’s foreclosure and sale of certain

property in satisfaction of a tax lien. The parties are aware of the facts involved


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
in this case, and we need not repeat them here. Plaintiff appeals from the district

court’s denial of his postjudgment motions filed pursuant to Fed. R. Civ. P. 60(b),

in which he asked the district court to set aside the sale and its judgment.

      We review the district court’s denial of the Rule 60(b) motions for an abuse

of discretion, mindful that relief under Rule 60(b) is extraordinary and reserved

for only exceptional circumstances.   See Stubblefield v. Windsor Capital Group   ,

74 F.3d 990, 994 (10th Cir. 1996). We have reviewed the record in this case, and

we conclude that the district court was entirely within its discretion to deny

plaintiff’s Rule 60(b) motions for postjudgment relief.

      AFFIRMED.



                                                     Entered for the Court



                                                     Paul J. Kelly, Jr.
                                                     Circuit Judge




                                          -2-